PER CURIAM.
These two suits involve the validity of Patent No. 1,934,904 for a vertical core oven used in baking foundry cores, and the validity of Patent No. 2,257,180 for the same type of device. The district court found that the first patent was invalid for want of invention; and that the second patent was also invalid for want of invention and in view of anticipation by prior art. The complicated factual situation was analyzed and set forth with exceptional clarity in his opinion by the late Judge Freed; and upon a review of the briefs and record, we concur in his opinion and decision, which were adopted as the findings of fact and conclusions of law of the district court in Foundry Equipment Co. v. Carl-Mayer Corporation, 128 F.Supp. 640.
In accordance with the foregoing, the judgments of the district court are affirmed.